Name: Commission Regulation (EEC) No 351/86 of 18 February 1986 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 2 . 86 Official Journal of the European Communities No L 42/7 COMMISSION REGULATION (EEC) No 351/86 of 18 February 1986 on the supply of common wheat to Ethiopia as food aid whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3768/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 27 November 1985 on the supply of food aid to Ethiopia; the Commission allocated to the latter country 20 000 tonnes of cereals to be supplied cif ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commsion Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No 3323/81 (*) ; HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the said Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 362, 31 . 12 . 1985, p. 8 . (4) OJ No L 192, 26 . 7 . 1980, p. 11 . M OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 42/8 Official Journal of the European Communities 19 . 2 . 86 ANNEX I 1 . Programme : 1985 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 20 000 tonnes 6. Number of lots : two (each lot 10 000 tonnes) 7 . Intervention agency responsible for conducting the procedure : Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/ Main (Telex 41 1 475) 8 . Method of mobilizing the product : Intervention 9. Characteristics of the goods : Common wheat of sound and fair merchantable quality, free from odour and pests, which :  has the minimum physical qualities required for common wheat of bread-making quality pursuant to Article 5 (2) of Commission Regulation (EEC) No 1629/77 (Official Journal No L 181 of 21 July 1977), as last amended by Regulation (EEC) No 2215/84 (Official Journal No L 203 of 31 July 1984), the moisture content not exceeding 14,5 %  meets the technological requirements set out in Commission Regulation (EEC) No 2062/81 (Official Journal No L 201 of 22 July 1981 ) 10 . Packaging : in bulk, plus  for each lot :  205 000 empty new jute sacks, minimum weight 600 g, of a capacity of 50 kilograms, 125 needles and sufficient twine  marking on the bags, in letters at least 5 cm high, the month and the year of shipment, followed by : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 1 1 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Massawa or Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 3 March 1986 16. Shipment period :  10 to 20 March 1986 (Lot 1 )  20 to 31 March 1986 (Lot 2) 17 . Security : 6 ECU per tonne Notes 1 . The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified not later than when the ship enters Ethiopian waters . 2 . The following should be included in the charter party : 'Food-aid consignment from the European Economic Community ; since the freight charges do not include coordination or supervision costs, the US $ 1,5 tax normally paid must not be applied in the case of this ship.' 3 . The cost of bagging of the goods is borne by the successful tenderer. 4. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag', Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . 19 . 2 . 86 Official Journal of the European Communities No L 42/9 BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANEXO II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NÃ ºmero de la partida NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonelaje Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nombre y direcciÃ ³n del almacenista Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lugar de almacenamiento Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 4 344 Johannes StrÃ ¶h Landhandel Postfach 11 60 MÃ ¼hlenstraÃ e 7 2060 Bad Oldesloe Bad Oldesloe Nr. 3241 02 2 587 Getreideheber GmbH Reiherdamm 5 2000 Hamburg 11 Hamburg 11 Nr. 3844 01 3 069 Hobum Harburger Ã lwerke Brinkmann &amp; Mergell Postfach 90 07 40 Wilhelm-Weber-StraÃ e 3 2100 Hamburg 90 Hamburg 90 Nr. 1241 77 10 000 \ I 2 164 Karl Gross Silo GmbH Dockdeich 6 Postfach 1 1 45 2880 Brake Brake Nr. 3502 01 1 523 Westf.-Lipp. Lagerhaus Peter Cremer GmbH Postfach 22 05 4950 Minden BÃ ¼ckeburg Nr. 3561 01 4 088 Lagerhaus Westerweyhe Kurt Masuhr (GmbH &amp; Co.) IndustriestraÃ e 3 3110 Uelzen 2 Uelzen Nr. 1742 01 . 2515 J. MÃ ¼ller KG Postfach 12 65 NeustadtstraÃ e 15 2880 Brake Brake Nr. 2179 01 246 Rhenus AG Zweigniederlassung Hildesheim Postfach 1 2 29 HafenstraÃ e 32 3200 Hildesheim 1 Hildesheim Nr. 2581 01 356 Rhenus AG Zweigniederlassung Hildesheim Postfach 1 2 29 HafenstraÃ e 32 3200 Hildesheim 1 Hildesheim Nr. 2581 03 167 Rudolf L. Rieke &amp; Co. Lagerhaus und Speditions-Gesellschaft Postfach 1 3 40 WallstraÃ e 24 3450 Holzminden 1 Holzminden Nr. 2603 01 941 Kurt A. Becher GmbH &amp; Co. KG Postfach 10 32 47 SievogtstraÃ e 50-58 2800 Bremen 1 Bremen Nr. 0200 01 10 000 \